Blackburn, Presiding Judge.
In Dowse v. Southern Guaranty Ins. Co.,1 we reversed the trial court’s grant of summary judgment to Southern Guaranty Insurance Company. The Supreme Court of Georgia affirmed our decision in *875Southern Guaranty Ins. Co. v. Dowse2 but directed that the matter be remanded for a determination of whether the insurance policy at issue provides coverage for the underlying claims. In accordance with the Supreme Court’s directive, we therefore reverse the judgment of the trial court below and remand the case for a determination of whether the policy provides coverage for the underlying claims. Any party desiring to appeal the eventual final judgment of the trial court may do so as provided by law.
Decided December 13, 2004.
Eugene C. Brooks IV, for appellants.
Mabry & McClelland, Robert M. Darroch, Nathan W. Kotas, for appellee.

Judgment reversed and case remanded with direction.


Ellington and Phipps, JJ., concur.


 Dowse v. Southern Guaranty Ins. Co., 263 Ga. App. 435 (588 SE2d 234) (2003).


 Southern Guaranty Ins. Co. v. Dowse, 278 Ga. 674 (605 SE2d 27) (2004).